DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Allow ability Notice is in response to communication filed on 04/29/2020.
Claims 1-22 are pending of which claims 1, 6, 12, and 17 are independent.
The IDS(s) filed on 07/07/2020 and 12/08/2020 has been considered.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 1, “…generating first Generic Autonomic Signaling Protocol (GRASP) information based on the configuration information, wherein the first GRASP information comprises objective information, and wherein the objective information carries the configuration information; and sending the first GRASP information to a second network device to trigger the second network device to establish a VXLAN tunnel based on the first GRASP information
Claims 6-11 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 6, “… receiving, from a first network device, first Generic Autonomic Signaling Protocol (GRASP) information comprising objective information, wherein the objective information carries configuration information, ;…sending, to a third network device, second GRASP information comprising the second VTEP information to trigger the third network device to establish a VXLAN tunnel based on the second GRASP information.” in combination with other limitations recited as specified in claim 6.
Claims 12-16 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 12, “…configured to generate first Generic Autonomic Signaling Protocol (GRASP) information based on the configuration information…, wherein the first GRASP information comprises objective information, and wherein the objective information carries the configuration information; and …configured to send the first GRASP information to a second network device to trigger the second network device to establish a VXLAN tunnel based on the first GRASP information.” in combination with other limitations recited as specified in claim 12.
Claims 17-22 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or 
In claim 17, “… receive, from a first network device, first Generic Autonomic Signaling Protocol (GRASP) information comprising objective information, wherein the objective information carries configuration information, ;…send, to a third network device, second GRASP information comprising the second VTEP information to trigger the third network device to establish a VXLAN tunnel based on the second GRASP information.” in combination with other limitations recited as specified in claim 17.
The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references.
Gao et al (US 20180069792 A1) discloses forming a VXLAN tunnel using configuration information sent to a provider edge sent by a network virtualization device between the two devices as shown in Fig. 3 and discussed in the abstract and  paragraphs 57-60 and Fig. 3. However, Gao uses BGP update messages to send the configuration information and trigger the tunnel establishment. Gao does not use Generic Automatic Signaling Protocol (GRASP) to implement tunnel establishment triggering and exchange configuration information as required by each of the independent claims and all of the independent claims are allowable over Gao’s teachings, as it requires GRASP implementation for VXLAN tunnel establishment.  No prior art has been identified that shows use of GRASP for triggering the establishment of any kind of tunnel.
	Therefore, the disclosure of Gao taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized 
Behringer M et al: “An Automatic Control Plane (ACP)”, retrieved from IDS, indicates in sections 6.8.1, 6.8.2, and 8, using GRASP as a signaling protocol for configuring a network.  However, the use of GRASP in Behringer’s disclosure is really for network element discovery and not establishment of tunnels and definitely does not teach using GRASP to trigger VXLAN tunnel.
	Behringer does not use Generic Automatic Signaling Protocol (GRASP) to implement tunnel establishment triggering and exchange configuration information as required by each of the independent claims and all of the independent claims are allowable over Behringer’s teachings, as it requires GRASP implementation for VXLAN tunnel establishment.  No prior art has been identified that shows use of GRASP for triggering the establishment of any kind of tunnel 
	Therefore, the disclosure of Behringer taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with the configuration information exchange and triggering of a VXLAN tunnel as claimed in claims 1, 6, 12, an 17 in combination with other limitations recited as specified in claims 1, 6, 12, an 17.
B. Carpenter et al, “Generic Autonomic Signaling Protocol (GRASP)”, retrieved from IDS,  discusses the GRASP protocol at an academic level as described in the abstract is used for discovery and synchronization of peer devices. However, the use of GRASP in in B. Carpenter’s disclosure is really for network element discovery and not 
	B. Carpenter does not use Generic Automatic Signaling Protocol (GRASP) to implement tunnel establishment triggering and exchange configuration information as required by each of the independent claims and all of the independent claims are allowable over B. Carpenter’s teachings, as it requires GRASP implementation for VXLAN tunnel establishment.  No prior art has been identified that shows use of GRASP for triggering the establishment of any kind of tunnel.
	Therefore, the disclosure of B. Carpenter taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with the configuration information exchange and triggering of a VXLAN tunnel as claimed in claims 1, 6, 12, an 17 in combination with other limitations recited as specified in claims 1, 6, 12, an 17.
Yang et al (US 20170302476 A1) discloses associating VXLANs with tunnels.  Figures 2 and 4 show the message exchanges between VTEPs to associate different VXLANs with tunnels.  However, Yang uses notification messages containing VNIs to trigger the tunnel association.  Yang does not use Generic Automatic Signaling Protocol (GRASP) to implement tunnel establishment triggering and exchange configuration information as required by each of the independent claims and all of the independent claims are allowable over Gao’s teachings, as it requires GRASP implementation for VXLAN tunnel establishment.  No prior art has been identified that shows use of GRASP for triggering the establishment of any kind of tunnel.

Fu (US 20170331641 A1) discloses deployment of VLAN networks. In particular, in Figure 3, Fu shows establishment of VXLAN tunnel between a present VTEP and a neighbor VTEP and the configuration information is done by announcement message.
	Fu does not use Generic Automatic Signaling Protocol (GRASP) to implement tunnel establishment triggering and exchange configuration information as required by each of the independent claims and all of the independent claims are allowable over Fu’s teachings, as it requires GRASP implementation for VXLAN tunnel establishment.  No prior art has been identified that shows use of GRASP for triggering the establishment of any kind of tunnel.
	Therefore, the disclosure of Fu taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with the configuration information exchange and triggering of a VXLAN tunnel as claimed in claims 1, 6, 12, an 17 in combination with other limitations recited as specified in claims 1, 6, 12, an 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474